f>




                                         74™ DISTRICT COURT                                Melinda Nichols
                                         Bill Logue Juvenile Justice Center               Official Court Reporter
                                                2601 Gholson Road
                                                Waco, Texas 76704
                                                                                           Molly Renfroe
                                                PH: (254) 757-5075                        Court Administrator
                                            ,   FAX: (254) 412-1396
        Gary Coley, Jr.                    E-MAIL: 74th@co.mclennan.tx.us                  Lisa Blakemore
                  Judge                                                                        Juvenile Court
                                                                                               Administrator




     August 22, 2014


     Tenth Court of Appeals
     McLennan County Courthouse
     501 Washington Avenue
     Room 415
     Waco, Texas 76701-1373

     In Re: 2013-2242-C1; State of Texas vs Stephen Kenneth Lane Sellers
            Court of Appeal Number 10-14-00226-CR

     I am enclosing under separate cover a copy of State's Exhibit 1, a CD from an in-car video from
     the Waco Police Department, which is not convertible to mp4 format in order to file the exhibit
     electronically.

     The Reporter's Record is being filed this date electronically and in paper form

     Sincerely,



     Melinda C. Nichols
     Official Court Reporter
     74th District Court, McLennan County, Texas
     Email: Melinda.nichols@co.mclennan.tx.us



                                                                               RECEIVED

                                                                                AUG 2 5 rs
                                                                              COURT OF A'- -   >,S
                                                                                VMCO,^^